     Case 2:12-cv-01699-KJM-EFB Document 217-3 Filed 06/14/19 Page 1 of 7

 1     XAVIER BECERRA
       Attorney General of California
 2     VINCENT DICARLO
       Supervising Deputy Attorney General
 3     BERNICE L. LOUIE YEW, State Bar No. 114601
       Deputy Attorney General
 4     E-mail: Bernice.Yew@doj.ca.gov
       EMMANUEL R. SALAZAR, State Bar No. 240794
 5     Deputy Attorney General
       E-mail: Emmanuel.Salazar@doj.ca.gov
 6      2329 Gateway Oaks Drive, Suite 200
        Sacramento, CA 95833-4252
 7      Telephone: (916) 621-1835
        Fax: (916) 274-2929
 8
       Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
       UNITED STATES OF AMERICA, et al., ex         2:12-CV-1699 KJM EFB
14     rel. LOYD F. SCHMUCKLEY, JR.,
                                                    EXHIBIT C TO DECLARATION OF
15                                 Plaintiffs,      EMMANUEL R. SALAZAR

16                    v.

17
       RITE AID CORPORATION,
18
                                   Defendant.
19

20     STATE OF CALIFORNIA ex rel. LOYD F.
       SCHMUCKLEY, JR.,
21
                                   Plaintiff,
22
                      v.
23
       RITE AID CORPORATION,
24
                                   Defendant.
25

26

27

28

                       EXHIBIT C TO DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
          Case 2:12-cv-01699-KJM-EFB Document 217-3 Filed 06/14/19 Page 2 of 7

XAVIER BECERRA                                                         State of California
Attorney General                                                DEPARTMENT OF JUSTICE

                                                                   BUREAU OF MEDI-CAL FRAUD AND ELDER ABUSE
                                                                           2329 GATEWAY OAKS DRIVE, SUITE 200
                                                                                    SACRAMENTO, CA 95833-4252

                                                                                        Telephone: (916) 621-1835
                                                                                         Facsimile: (916) 274-2929
                                                                                      Emmanuel.Salazar@doj.ca.gov


                                              August 31, 2018


      VIA EMAIL ONLY

       Tera M. Heintz
       Michael Q. Eagan
       Elaine Fenna
       MORGAN, LEWIS & BOCKIUS, LLP
       One Market, Spear Street Tower
       San Francisco, CA 94105-1596

       Wm. Paul Lawrence, II
       WATERS & KRAUS, LLP
       37163 Mountville Road
       Middleburg, VA 20117

      RE: State of California, et al., ex rel. Loyd F. Schmuckley, Jr. v. Rite Aid Corp.
          No. 2:12-cv-1699 KJM EFB (E.D. Cal.)

      Dear Counsel:

           We provide this letter in our continued meet-and-confer efforts relating to Rite Aid’s
      Special Interrogatories, Set One, and Request for Production of Documents (“RFP”), Set One.

      Cross-Motions to Compel

            Regarding the parties’ cross-motions to compel and California’s motion for a protective
      order, we believe there are a host of issues that still require and may be resolved by further
      meet-and-confer efforts, as outlined below. See Fed. R. Civ. P. 37(d)(1)(B). We therefore ask
      that we allow this whole month of September for the parties to produce any further responsive
      documents within their respective possession, custody, or control; supplement responses to
      contention interrogatories; further meet and confer about Rite Aid’s document requests on
      BMFEA; and meet with DHCS representatives regarding Rite Aid’s requests that seek
      documents within DHCS’s possession, custody, or control. By the first week of October, the
      parties will have ample opportunity to evaluate the status of the production requests and
      interrogatories, the success or failure of our continued meet-and-confer efforts, and the need, if
   Case 2:12-cv-01699-KJM-EFB Document 217-3 Filed 06/14/19 Page 3 of 7
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 31, 2018
Page 2


any, to file any motion to compel, which hearing we believe should be reasonably scheduled for
October 31, 2018.

Rite Aid’s Pharmacy Records and Any Other Record Supporting Its Defense relating to
the Sample Claims (CA RFP Nos. 1 and 2)

      On October 26, 2017 and May 9, 2018, California requested Rite Aid’s pharmacy records
relating to the sample claims. On June 6, 2018, after extensive meet and confer efforts, Rite Aid
responded that with respect to electronic prescription copies it would take roughly 8 weeks to
complete production and with respect to hard-copy prescriptions it would “endeavor” to
complete within 3 months. During these times, we had asked the rationale for Rite Aid’s
timeline and delay in producing records relating to electronic prescriptions when Rite Aid could
easily access these records from Rite Aid’s computer-based dispensing system. We also had
asked for the reasons why Rite Aid would require such a long time to gather records relating to
hard-copy prescriptions. Moreover, we had reiterated the scope of these requests include TAR-
related documents.

     To this day, while we have, in good faith, allowed Rite Aid to follow its proposed
completion dates, Rite Aid has not explained its timeline and reasons for delay. Nor has Rite
Aid provided any pharmacy documents to support its TAR-related defense.

      Yesterday, Rite Aid asserts it will produce another installment today and that its
production is still ongoing. Yet Rite Again again has not provided us with a timeline of its
ongoing production and the reasons therefor. All this while, Rite Aid is aggressively imposing
undue discovery burdens on us and on DHCS, particularly with respect to its TAR-related
defense. Ten months have elapsed since our service of RFP No. 1, and four months have passed
since our service of RFP No. 2. Under the circumstances, we believe Rite Aid’s conduct is
dilatory and evasive.

      If Rite Aid plans to produce additional hard-copy documents that it would like California
to consider in our prescription-records review, Rite Aid should now have a better
understanding of its time constraints and inform us when such production will be completed and
the rationale therefor. If Rite Aid has no other document, including TAR-related documents, to
produce for specific sample claims, it should state so in its response, identifying the applicable
sample claim. We demand Rite Aid provide this information by noon on Wednesday, September
5. Otherwise, we will be forced to file a motion to compel.

Rite Aid’s Pharmacy Records and Any Other Record Supporting Its Defense relating to
the Claim Universe (CA RFP Nos. 3 to 7)

     On June 29, 2018, California propounded RFP Nos. 3-7 requesting Rite Aid’s pharmacy
records relating to the claim universe. In its objections and responses, Rite Aid declined to
produce any responsive documents. Rite Aid has agreed to hold off on discovery of other data
materials relating to the claims universe. Reserving and not waiving any and all rights and
   Case 2:12-cv-01699-KJM-EFB Document 217-3 Filed 06/14/19 Page 4 of 7
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 31, 2018
Page 3


claims, given Rite Aid’s agreement to hold of on discovery of other data materials relating to
the claims universe and if Rite Aid agrees to our proposed motion-to-compel schedule, we will
likewise hold off on and revisit the need to file a motion to compel production on these requests.

Non-Anonymized Data and California’s Motion for Protective Order

      Based on our call yesterday, Rite Aid contends that it needs non-anonymized data in order
to (1) request data from DHCS and (2) validate the sampling methodology.

      As respects (1), Rite Aid claims that in order for it to subpoena claims data from DHCS it
will need BIC or SSN information. At this stage, without waiving its right to obtain information
relating to the claim universe, Rite Aid has agreed to currently focus its discovery on the sample
claims and hold off on requests regarding the claim universe. In this regard, Rite Aid already
has the BIC and/or SSN information relating to the 1,904 sample claims. Rite Aid already
pulled the information in response to California’s Request for Production Nos. 1 and 2. Thus,
even assuming Rite Aid’s claim that it needs BIC or SSN information before it can subpoena
claim information from DHCS is legitimate, Rite Aid has no present need for non-anonymized
data to serve this purpose.

      As respects (2) (relating to Rite Aid’s RFP No. 1), Rite Aid claims that in order for it to
validate the sampling methodology it must have the non-anonymized data (SSNs), which was
used in conjunction with other numeric information (i.e., date of service and claim control
number) to sort the non-Symmetry strata in selecting the respective non-Symmetry samples. In
response, California stated it will (a) produce the specified non-anonymized data in connection
with the claim universe and sampling selection if Rite Aid agrees to (i) the Medi-Cal claims
data use agreement or (ii) the proposed amendments to the qualified HPO, which included an
express statement declaring or affirming that Rite Aid is a “covered entity” and its attorneys and
experts are “business associates” under HIPAA, or (b) schedule an inspection of the
anonymization process in order for Rite Aid to see how the SSNs were converted to
anonymized numbers and confirm that the anonymization process did not affect the sorting of
the claim universe and the sample selection.

       Rite Aid rejected all the above options and rather proposed changes to the existing HIPAA
qualified protective order (“QPO”). DHCS and BMFEA must separately approve any
amendments to the QPO that address privacy concerns relating to Medi-Cal claims data. We
still have not heard from DHCS. Notwithstanding, it is BMFEA’s position that in order for
BMFEA to produce non-anonymized data to Rite Aid, we need a protective order that in
addition to Rite Aid’s proposed changes, expressly provides that Rite Aid is a “covered entity”
under HIPAA, Rite Aid’s counsel and experts in this litigation are “business associates” under
HIPAA, and that PII includes SSNs, beneficiary names, and dates of birth. See also California
Civil Code §§ 1798.3(b), 1798.24. We can obtain such protective order either by submitting a
stipulation of the parties’ agreement or by a Court finding upon hearing of California’s motion
    Case 2:12-cv-01699-KJM-EFB Document 217-3 Filed 06/14/19 Page 5 of 7
 MORGAN, LEWIS & BOCKIUS, LLP, et al.
 August 31, 2018
 Page 4


 for a protective order. 1

      Please let us know by Tuesday, September 4, 2018, how Rite Aid would like to proceed
 regarding the protective order.

 Non-Claim Related Documents within DHCS’ Possession, Custody, or Control

       Our position that BMFEA does not have possession, custody or control over these non-
 claim related documents (RFP Nos. 6-16, 41-42) remains and does not change. We find no
 practical value to further argue about the provisions of the MOU and implications of Novartis
 (ex rel. Kester). We are prepared to submit the issue before the Court.

       Notwithstanding, Rite Aid seems to be considering issuing a subpoena to DHCS relating
 to these such documents. Consistent with our stated position, BMFEA, of course, will not
 object to such a subpoena on the ground based on receipts of multiple, successive subpoenas
 from Rite Aid to DHCS.

       Accordingly, consonant with our past invitations, we believe a conference call with DHCS
 would benefit Rite Aid’s crafting of a reasonably tailored subpoena relating to RFP Nos. 6-16,
 41-42. DHCS and BMFEA have been and are prepared to engage with Rite Aid in this effort.
 Rite Aid in our call yesterday declined. Rite Aid’s follow-up email, however, pleasantly seems
 to suggest that it is considering to so engage at this time.

       If the above are accurate and acceptable, please notify us at the earliest of your available
 dates and times in the next two weeks and we will schedule accordingly.

 Claim Detail Reports

       Rite Aid asserts that it needs the claim detail reports (“CDRs”) of the sample beneficiaries
 to (1) determine whether the beneficiary did not have the qualifying Code 1 diagnosis at the
 time of dispensing and (2) evaluate its unarticulated and unexplained TAR-related defense.

        As respects (1), this rationale would only apply to sample claims that California suspects
 is false related to the prescriber’s diagnosis of the beneficiary. We have already identified and
 compiled a list of such potential sample claims, which totaled 597. 2 That list was emailed to
 Rite Aid on February 2, 2018. Subject to an acceptable amended HIPAA QPO as explained
 above, we will produce by September 28, 2018, the beneficiary CDRs listing all Medi-Cal paid
 non-pharmacy claims for the sample claims included in the list.

  1
    Since relator is not a “covered entity” under HIPAA, in order for relator and his counsel to receive a copy of the
  non-anonymized data, they must sign the Medi-Cal claims data use agreement, which will not need court
  intervention.
2
  Remember we reviewed almost all of the beneficiary CDRs’ non-pharmacy claims to identify whether the beneficiary had
the qualifying Code 1 diagnosis. If we found none, we suspected the sample claim as false and sought to obtain medical
records to establish the diagnosis or condition for which the prescriber prescribed the drug.
   Case 2:12-cv-01699-KJM-EFB Document 217-3 Filed 06/14/19 Page 6 of 7
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 31, 2018
Page 5



      As respects (2), reserving and without waiving any right or claim, notwithstanding that
Rite Aid has not explained the relevance and its relative access to TAR documents, this
rationale, viewed in the most expansive sense of Rite Aid’s TAR-related defense, may apply
only to sample claims where Rite Aid had submitted a pharmacy TAR. In this regard, again
subject to an acceptable amended HIPAA QPO as explained above, we will produce by
September 28, 2018, the beneficiary CDRs listing all Rite Aid pharmacy claims that have a
TAR Control Number (“TCN”).

     As mentioned before, we may only be able to complete these CDR productions by
September 28, 2018, if Rite Aid agrees to our proposed motion-to-compel schedule described
above. Otherwise, we will have to abide by our original estimate that completion of such
productions will be by the end of October.

Contention Interrogatories

     The review of prescription records and medical records is ongoing. We also just received
today and therefore have not yet had the opportunity to look at Rite Aid’s production of close to
one gigabyte of documents supposedly responsive to RFP Nos. 1 and 2.

      Subject to the stated objections in our responses to pertinent interrogatories, by September
28, 2018, we will supplement our responses and supply Rite Aid’s requested “spreadsheet” that
will identify the sample claims that we believe are false and would fall under (i) (failure to
review) and (ii) (failure to document). By October 31, 2018, we will further supplement our
responses and supply Rite Aid’s requested “spreadsheet” that will identify the sample claims
that we believe are false and would fall under (i), (ii), and/or (iii) (relating to qualifying
diagnosis). We will further supplement our responses as we continue our review of the
prescription records and medical records, which we hope to finalize by the end of the year.
Logically, we may only be able to complete these tasks by the anticipated deadlines if Rite Aid
agrees to our above-proposed motion-to-compel schedule.

Privileged Communications in Connection with the Sampling Methodology

      We have identified and produced all documents in our possession, custody, or control
relating to the sampling methodology, including those in connection with the selection of drugs.
We thus do not believe there are any underlying documents within our possession, custody, or
control relating to the selection of drugs other than the Expert Report Exhibits 3.1 and 3.2.

      Rite Aid may nonetheless subpoena the persons outside BMFEA and involved in the
sample selection. Without waiving our claim of privilege, Rite Aid may seek from these
persons particularized documents relating to the identification and selection of drugs in
connection with the sampling methodology. We or the subpoenaed parties may thereafter be
able to address any claim or waiver of privilege whatsoever and provide a privilege log, where
applicable.
   Case 2:12-cv-01699-KJM-EFB Document 217-3 Filed 06/14/19 Page 7 of 7
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 31, 2018
Page 6


Privileged Communications with Relator

      We asked Rite Aid to issue a new RFP to include relator’s counsel; Rite Aid has not done
so. We requested Rite Aid to supply search terms or keywords to narrow the search of
documents potentially responsive to RFP Nos. 41 and 43; Rite Aid has not responded. We
therefore cannot provide any estimate relating to a privilege log.


                                          Sincerely,

                                          /s/ Emmanuel R. Salazar

                                          EMMANUEL R. SALAZAR
                                          Deputy Attorney General
                                          Bureau of Medi-Cal Fraud and Elder Abuse

                                   For    XAVIER BECERRA
                                          Attorney General
